Citation Nr: 1106794	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hepatitis C as 
secondary to air gun inoculations during service.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of thyroid surgery to include pain in the neck, arms, 
hips, and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to service connection for hepatitis C as 
secondary to air gun inoculations during service is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's musculoskeletal pains were not proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event not 
reasonably foreseeable.







CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result of 
treatment at a VAMC are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation for residuals of thyroid surgery 
to include pain in the neck, arms, hips, and legs, hereinafter 
"musculoskeletal pains".  Under 38 U.S.C.A. § 1151, 
compensation benefits are available in certain instances for 
disability which is the result of VA treatment, as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's condition 
after such care, treatment, examination, services, or program has 
stopped. VA considers each body part involved or system 
separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, the veteran must show that the hospital care, medical 
or surgical treatment, or examination caused the veteran's 
additional disability or death, and VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express 
(given orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b).  Id.
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

June 2001 VA treatment records show that the Veteran complained 
of neck pain while August 2002 records show complaint of 
occipital headaches.  The January 2003 surgery notes indicate 
that the removal of the Veteran's right thyroid nodule proceeded 
without complications.  In April 2003, the Veteran reported 
tingling in the extremities but denied pain in the back and neck, 
problems with coordination, and weakness.  The assessment was 
tingling in all extremities, possibly related to 
thyroid/parathyroid instability.

September 2003 VA treatment records show that the Veteran 
complained of pain in his arms, neck, hips and legs.  The 
diagnosis was mild spondylosis of the lumbar spine, hips within 
normal limits, and marked spondylosis of the cervical spine.  X-
rays revealed mild degenerative joint disease of the lumbar 
spine, hypertrophic degenerative change of the SI joints, and 
left hip degenerative joint disease.  Also shown was advanced 
hypertrophic degenerative disc disease at C6-7 and C7-T1 with 
slight posterior osteophytic encroachment into the neural canal 
as well as osteophytic encroachment into the right C6-7 and C7-T1 
neural foramina.  There was lesser hypertrophic degenerative disc 
disease at C5-6 with slight osteoarthritic encroachment into the 
C5-6 neural foramen and calcification in the anterior spinous 
ligament.  The x-rays also show mild hypertrophic degenerative 
disease at C3-4 with slight osteophytic encroachment into the 
left C3-4 neural foramen.  No relationship between the 
musculoskeletal pains and disabilities and the thyroid surgery 
was indicated.  

February 2004 medical student's note shows that the Veteran 
reported neck pain and severe headaches across the back of his 
head.  He reported that they started shortly after his thyroid 
surgery.  The record indicates that his neck pain and headaches 
were most likely caused by spasm in the cervical and paracervical 
muscles and cervical paraspinous muscles.  The medical student 
also stated that the Veteran's pains could have been caused by 
manipulation while under anesthesia during the thyroid surgery 
and is just slow to return to normal.  She also noted that mild 
degenerative changes contributed to the neck pain and headaches 
and that the left hip pain was probably due to muscle spasm from 
the lumbar degenerative disc disease.  Previous muscle spasms and 
cramps were most likely from the body continuing to re-regulate 
after thyroid surgery.  

In this case, while the medical student indicates that the 
Veteran's musculoskeletal pains could have been caused by 
manipulation during surgery, the Board does not find the opinion 
probative because it is speculative, unsupported by the record 
and not supported by rationale.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (finding that a medical opinion that stated "may" 
also implied "may not" and was therefore speculative).  Simply 
stated, no one would suggest that it is "impossible" that the 
surgery is connected to the disability at issue, therefore, 
saying that it "could" or "may" be connected says nothing of 
probative value as no one is suggesting that it could not be 
related, the critical question is whether it is at least as 
likely as not (50% or greater) related. 

A May 2004 treatment record attributed the low back pain and left 
buttock pain to mild sciatica while the neck pain was attributed 
to degenerative joint disease.  A relationship to the Veteran's 
thyroid surgery was not indicated.  Numbness and cramping of the 
hands had an unclear etiology.

In July 2005, a VA examiner reviewed the Veteran's claims file to 
determine whether his claimed musculoskeletal pains are the 
result of or related to his thyroid surgery.  The examiner 
reviewed and summarized the Veteran's treatment records.  He 
specifically noted that the January 2003 surgical record reported 
no complications and an uncomplicated post-op.  February 2003 
records show no complaints but in on April 29, 2003, the Veteran 
reported a two-week history of tingling in his right arm.  He 
denied neck or arm pain.  The next day he complained of tingling 
in his feet.  The assessment indicated that the condition was 
possibly related to thyroid/parathyroid instability.  

He noted that September 2003 treatment records show complaints of 
wide-spread musculoskeletal pain but do not indicate the 
etiology.  He also addressed the February 2004 medical student's 
report and pointed out that the Veteran told her that his 
symptoms began shortly after his thyroid surgery.  The Veteran 
reported the same history of onset to other providers; thus, the 
other providers believed that there was an association between 
the onset of symptoms and surgical procedure.

The examiner noted the June 2004 treatment record which states 
that the Veteran had multiple somatic complaints that are not 
likely secondary to calcium or thyroid etiology.

After reviewing the evidence, the VA examiner opined that there 
is no relationship between the Veteran's musculoskeletal symptoms 
and his thyroid surgery.  He said the Veteran has degenerative 
joint disease compatible with his symptoms and that the majority 
of medical notes attribute his symptoms to degenerative joint 
disease or myalgias from interferon treatment for hepatitis C.  
He noted that the providers who linked the symptoms to surgery 
based their opinions on the Veteran's inaccurate report of onset 
of symptoms.  Simply, the treatment records do not show that he 
suffered musculoskeletal pains immediately after surgery.  The 
examiner stated that muscle spasm of the neck could occur if the 
neck was manipulated during surgery; however, this would have 
become manifest within 24 hours if not sooner.  He also stated 
that significant derangement of calcium or hypothyroidism could 
manifest as muscle spasm but that the record does not support 
this theory and the June 2004 endocrinologist specifically 
discounted this theory.  The records show symptoms manifesting 
three months after surgery, thus he concluded that there is no 
nexus between the Veteran's symptoms and surgery, weighing 
against the claim.

A September 2006 VA outpatient treatment record shows that the 
Veteran continued to complain of chronic neck pain, shoulder 
pain, numbness of the upper extremities, and low back pain.  The 
diagnosis was chronic neck pain; multiple degenerative disease of 
the cervical spine, requiring fusion in the future; and chronic 
low back pain secondary to multilevel degenerative disease of the 
lumbar spine.  A relationship to the thyroid surgery was not 
indicated, weighing against the claim.

A July 2007 letter from Dr. P.J.P., MD, a private physician, 
indicates that the Veteran reported developing neck pain several 
months after his thyroid surgery, which progressed to radiating 
pain down his upper extremities.  He also reported low back pain 
with radiation to the lower extremities.  Dr. P.J.P. noted that 
the Veteran seemed almost obsessed with the idea that his thyroid 
surgery caused all of his musculoskeletal problems.  He stated 
that it is almost certain that the Veteran had a degree of 
degenerative disease in the neck based upon his occupation and 
that it is possible that the perioperative events related to the 
thyroid surgery "could" have caused an exacerbation of the 
underlying condition.  However, the Board does not find the 
opinion probative because it is speculative, unsupported by the 
record, and not supported by rationale that provides a basis to 
grant this claim (as cited for reasons above).  See Obert, 5 Vet. 
App. at 33.

An October 2008 treatment record indicates that the Veteran's 
cervical and lumbar spine pain is secondary to multilevel 
degenerative joint and disc disease.  A relationship to the 
thyroid surgery was not indicated.

The Board also considered the Veteran's testimony.  He stated 
that his musculoskeletal pains started about a month and a half 
after his thyroid surgery.  He said that a rheumatologist at VA 
indicated that manipulation while anesthetized during surgery 
could have caused his pains.  While a medical student indicated 
that the surgery could have caused his pains, her opinion is 
speculative and based upon the Veteran's report of immediate 
onset after surgery.  As records and the Veteran's testimony 
show, his symptoms had onset in April 2003, approximately two 
months after surgery.  Additionally, while Dr. P.J.P. said that 
it is possible that the perioperative events related to the 
thyroid surgery could have caused an exacerbation of the 
underlying condition, his opinion is also speculative and may not 
be the basis for a grant of benefits.

The Veteran also testified that prior to surgery he had no back 
or neck pains and was a healthy steelworker.  However, as noted 
above, the Veteran complained of neck pains in June 2001 and 
headaches in August 2002.

In this case, while the Veteran is competent to report symptoms 
of his disabilities, he is not competent to provide an opinion 
regarding the etiology of his pains as the etiology cannot be 
readily observed by laypersons.  Such competent evidence has been 
provided by the medical personnel who have examined the Veteran 
during the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

For a grant of benefits under 38 U.S.C.A. § 1151, the evidence 
must show that the Veteran sustained a disability as a result of 
VA care.  In this case, the medical evidence attributes the 
Veteran's musculoskeletal pains to his degenerative disease of 
the spine.  The evidence does not show a competent and credible 
nexus between the thyroid surgery and degenerative disease of the 
spine or musculoskeletal pains.  The VA examiner specifically 
found that there is no nexus between the musculoskeletal pain and 
the thyroid surgery.  His opinion was supported by a thorough 
review of the evidence and rationale.  In sum, the Board finds 
that the Veteran does not have an additional disability resulting 
from his January 2003 surgery.  Since the basic threshold 
criteria for establishing entitlement to benefits under 38 
U.S.C.A. § 1151 have not been met, the appeal must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2004, January 2005, and May 2005 that 
fully addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge and he was afforded a 
VA medical examination in July 2005.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of thyroid surgery to include pain in the neck, arms, 
hips, and legs is denied.




REMAND

The Veteran seeks service connection for hepatitis C as due to 
his inoculations via air guns during service.  Hepatitis C was 
diagnosed in 2002.  January, May and July 2003 VA outpatient 
treatment records, among others, indicate that the acquisition 
was likely from one of three admitted episodes of intravenous 
drug usage (IVDU), a risk factor for contracting hepatitis C.  

During a May 2004 appointment, the Veteran admitted to having a 
pierced ear and having had multiple sexual partners, risk factors 
for contracting hepatitis C.  He denied needle use, contrary to 
his prior reports, and denied having tattoos.

During an April 2005 VA examination, the Veteran reported a 
history of intranasal cocaine use and high risk sexual practices 
during service, both risk factors for hepatitis C.  He could not 
remember when his left ear was pierced and denied intravenous 
drug use, contrary to his prior assertions.  The examiner stated 
that the Veteran had multiple sexual partners before, during, and 
after service and that this risk factor is the most likely factor 
to have caused the transmission of hepatitis C.  Unfortunately 
the examiner did not indicate whether it is at least as likely as 
not that the Veteran's sexual practices during service caused him 
to contract hepatitis C.  Where existing examinations are 
inadequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326.  Therefore, the Board finds that 
a remand is necessary to clarify the etiology of the Veteran's 
hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.	If possible, request that the medical 
professional who conducted the April 2005 
VA examination review the claims file 
(another examination of the Veteran is 
not required) and provide an addendum 
that clarifies whether it is at least as 
likely as not (50 percent or more) that 
the Veteran's sexual practices during 
service caused the transmission of 
hepatitis C.  The claims file and a copy 
of this Remand must be provided to the 
examiner and the examiner must indicate 
review of these items in the report.

If the April 2005 examiner is no longer 
available, request that a physician 
knowledgeable in hepatitis C review the 
claims file and provide the requested 
opinions.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

2.  After completing the above 
development, readjudicate the claim.  If 
the disposition remains unfavorable, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


